PER CURIAM.
The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004).
Petitioner is warned that any future filings which this court determines to be frivolous or successive may result in the imposition of sanctions, including a prohibition against appearing pro se' in this court and a referral to the appropriate institution for disciplinary procedures. as provided in section 944.279, Florida Statutes (providing that, a prisoner wlio is found by á court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections). See Fla. R. App. P. 9.410.
LEWIS, ROWE, and BILBREY, JJ., concur.